Per Curiam.
Defendant, along with Patrick Mc-Allister, was found guilty of breaking and entering, MCLA § 750.110 (Stat Ann 1969 Cum Supp § 28.305), and damaging a safe, pursuant to CL 1948, § 750.531 (Stat Ann 1954 Rev § 28.799).
Upon discovery of new evidence, McAllister’s conviction was reversed and remanded for a new *231trial. See People v. McAllister (1969), 16 Mich App 217. Defendant Olesky was granted a delayed appeal after submitting some newly-discovered evidence. We have examined the new evidence and hold that it falls within the purview of People v. Keiswetter (1967), 7 Mich App 334, 343, 344; and People v. McAllister (1969), 16 Mich App 217, 218.
Reversed and remanded for a new trial.